Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Patent No. 5,872,546) in view of Hideki (JP 2002-164731).
Ihara, in figure 15, discloses:
Claim 15: An antenna comprising: a ground plate (50); and a radiating element (11) standing against the ground plate; wherein the radiating element has an end portion (12), a first radiating element portion (half of radiator 111) shaped planar and a second radiating element portion (half of radiator 112) shaped planar, the first radiating element portion and the second radiating element portion being arranged in common with the end portion, wherein an axis (Ox) of the radiating element is a line passing through the end portion and including a direction of standing of the radiating element, wherein when viewed from a direction of the axis, the first radiating element portion extends in a first direction from the axis, the second radiating element portion extends in a second direction from the axis different from the first direction, a shape formed by the first radiating element portion and the second radiating element portion is a V shape (fig. 15), and an angle formed by the first radiating element portion and the second radiating element portion is a predetermined angle (90o) having a directionality according to a predetermined direction.
Ihara fails to disclose wherein the predetermined angle is an acute angle or an obtuse angle.  However, Hideki discloses miniature folded wideband radiating elements having angles other than 90 degrees (para. [0011]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Ihara as disclosed by Hideki, and set the angle in the radiating element to an angle other than 90 degrees; doing so would have allowed for further miniaturization which is beneficial in applications where antenna size is a factor.
Claim 16: wherein the first radiating element portion and the second radiating element portion are integrally structured via the axis (fig. 15).
Claim 17: wherein at least a portion which is located on the axis is cut out (41) in at least one of the first radiating element portion and the second radiating element portion, wherein the first radiating element portion and the second radiating element portion are configured to be separated from each other (fig. 15).
Claim 18: wherein the first radiating element portion and the second radiating element portion are plane symmetric to each other across a predetermined plane including the axis (fig. 15).
Claim 19: wherein an angle formed by the ground plate and an outer portion of the first radiating element portion extended from the end portion is an acute angle (fig. 15), wherein an angle formed by the ground plate and an outer portion of the second radiating element portion extended from the end portion is an acute angle (fig. 15).
Claim 20: wherein the radiating element has a self-similar shape with respect to the end portion (fig. 15).
Claim 21: wherein the first radiating element portion has a position farthest from the end portion as an other end, wherein a length between the intersection of the perpendicular line from the other end to the axis and the axis in the first radiating element portion and the end portion is a length of 1/8 or longer of a wavelength of a radio wave at a lower limit of frequency to which the radiating element corresponds (col. 1, lns. 55-58).
Claim 22:  wherein a lower limit of frequency to which the radiating element corresponds is 1 GHz or higher (col. 1, lns. 5-6).
Claim 23: the predetermined angle is 20 degrees or larger and 160 degrees or smaller (fig. 15).
Claim 24: An antenna device comprising at least two antennas (first antenna corresponds to one half of radiators 111 and 112; second antenna corresponds to other half of radiators 111 and 112) according to claim 15.
Claim 25: wherein each of the predetermined angle of the at least two antennas faces differently from each other (fig. 15). 
Claims 26-33 recite similar features to those recited by claims 19, 21, 24 and 25 and are rejected for the same reasons, as discussed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845